Title: To Thomas Jefferson from Moustier, 27 November 1788
From: Moustier, Elénore François Elie, Comte de
To: Jefferson, Thomas



Monsieur
 à Newyork le 27. Novembre 1788

Je continue toujours à mon regret à jouer le role actif dans ma correspondance. Je ne sais pas où celà finira, ni quand je recevrai quelques reponses à mes nombreuses lettres. En attendant je ne cesse de reclamer les paquebots et je frappe & toutes les portes pour les obtenir. L’interêt que j’ai aporté dans ce pays-ci pour tout ce qui regarde son bonheur et son agrement n’est pas diminué, malgré le peu de succès de mes efforts dans le genre utile et agreable, mais  il faut convenir que relativement aux premieres idées et aux anciennes habitudes que j’ai prises en Europe, je n’ai pas ici des resources bien grandes, non seulement pour le plaisir, mais même pour le delassement du travail dont on ne peut pas etre sans cesse occupé. Neque semper arcum tendit Apollo.
Je m’etois fait une idée si flatteuse de l’automne que j’avois bien compté avoir le tems de penetrer en Virginie et d’aller au moins jusqu’á Richmond; mais de la gelée à glace, des ouragans ou des pluies à sceaux m’ont bientot decidé à restreindre ma course et à la precipiter. Je me suis borné en consequence à la visite que j’ai faite au Gal. Washington. Je lui ai ecrit depuis avec verité que les plus beaux, sous tous les raports, que j’aie passés en Amerique sont ceux pendant lesquels j’ai été à Mount Vernon. Je desire bien vivement qu’un homme si respectable, si desinteressé, si fort degagé de certains prejugés, si capable de sentimens elevés, si fort occupé de la chose publique, devienne la clef de la voute de l’edifice federal, qui, sans lui auroit je crois beaucoup de peine à prendre de la consistence.
On travaille ici à force à construire l’edifice federal qui doit recevoir le nouveau Congrès. Le Major L’Enfant a excité l’enthousiasme de plusieurs particuliers qui par souscription se sont engagés à avancer les fonds sans connoitre à quoi il faudra les porter ni comment ils pourront leur rentrer. Il ne leur a parlé de son plan que vaguement et comme n’ayant pour objet que quelques petits changemens à l’ancien Hotel de Ville. Il a engagé ses commettans, il a etendu ses pouvoirs de delegation; Il a tant changé et rechangé qu’à force d’amendments, il a fait presque un edifice tout neuf, avec l’ancien nom et quelques vieux materiaux. Au total ce sera ce qu’il y a de mieux dans les E.U. L’interieur sera beau et bien aproprié à l’objet. Je n’ai pû m’empecher de trouver quelque allusion dans la conduite du Major L’Enfant et dans sa besogne avec la Convention de Philadelphie et la nouvelle constitution. Je desire que celle-ci produise un effet aussi avantageux et aussi analogue à son objet, que l’edifice destiné au nouveau Congrès.
J’attends pour ma part avec empressement qu’il soit formé et rassemblé. J’espere que sur 90 personnes de choix, il y en aura quelques unes qui voudront bien rendre justice à mon desir d’etre utile à leur pays et agreable à leurs personnes. J’ai quelque besoin d’amendments dans la maniere de vivre pratiquée dans cette Ville qui m’a paru assez generalement reçue dans les Villes des Etats Unis. Je crois en conscience n’etre pas difficile, mais cependant il faudroit au moins trouver de l’indulgence et un tant soit peu de  bienveillance pour un homme qui a fait de vrais sacrifices dans l’espoir de plaire.
Ma Soeur du fond de sa retraite me charge de vous entretenir de ses sentimens. Elle se reserve de les exprimer incessamment Elle même. Nous regrettons bien vivement l’un et l’autre Mr. Maddisson.
J’ai l’honneur d’etre avec un très sincere et parfait attachement, Monsieur, Votre très humble et tres obeissant Serviteur,

Le Cte. De Moustier

